                                           Case 4:20-cv-04481-YGR Document 24 Filed 01/13/21 Page 1 of 2




                                   1

                                   2                                     UNITED STATES DISTRICT COURT
                                   3                                   NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                       ETTA JOHNSON,                                        Case No.: 20-CV-4481 YGR
                                   5
                                                   Plaintiff,                               ORDER DENYING MOTION TO DISMISS;
                                   6                                                        SETTING DEADLINE FOR STATUS REPORT
                                              v.                                            RE: DOE OFFICERS; SETTING CASE
                                   7                                                        MANAGEMENT CONFERENCE
                                       CITY OF OAKLAND, ET AL.
                                   8                                                        DKT. NO. 12
                                                   Defendants.
                                   9

                                  10
                                               Defendant City of Oakland filed its motion to dismiss (Dkt. No. 12) certain claims in the
                                  11
                                       complaint of plaintiff Etta Johnson. The matter was thoroughly briefed and came on regularly for
Northern District of California




                                  12
 United States District Court




                                       hearing on January 12, 2021, via the Court’s videoconference platform. Plaintiff appeared by
                                  13
                                       telephone and defendant appeared by videoconference.
                                  14
                                               For the reasons stated on the record at the hearing, the motion to dismiss is DENIED.
                                  15
                                       Plaintiff has alleged sufficiently the elements of her Second, Sixth, and Seventh claims against
                                  16
                                       defendant City of Oakland. Defendant City of Oakland is directed to file its answer to the
                                  17
                                       complaint no later than February 2, 2021.
                                  18
                                               Defendant City of Oakland is further directed to file and serve, no later than January 29,
                                  19
                                       2020, a statement identifying the officers currently named as Does in the complaint and who were
                                  20
                                       the subject of the investigation report referenced in the papers. In that statement, the City shall
                                  21
                                       clarify whether the City Attorney is authorized to accept service of process on behalf of those
                                  22
                                       officers.
                                  23
                                               Thereafter, plaintiff is directed to amend her complaint to identify the officers, file it with
                                  24
                                       the Court, and complete service of the summons and amended complaint on the officers.
                                  25
                                               The Court sets a case management conference for March 15, 2021, at 2:00 p.m. via the
                                  26
                                       Court’s Zoom videoconference platform. A joint case management statement consistent with Civil
                                  27
                                       Local Rule 16-9 and the Standing Order of All Judges of the Northern District regarding case
                                  28
                                           Case 4:20-cv-04481-YGR Document 24 Filed 01/13/21 Page 2 of 2




                                   1   management statements (available at www.cand.uscourts.gov/judges/gonzalez-rogers-yvonne-ygr/)
                                   2   shall be filed with the Court no later than March 8, 2021.
                                   3          This terminates Docket No. 12.
                                   4          IT IS SO ORDERED.
                                   5   Date: January 13, 2021                          _______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                   6                                                      UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                        2
